DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 9, the phrase “such that it” needs to be amended to replace “it” with the actual claimed element for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiler et al. (US 5,087,907).
In Re claim 1, Weiler et al. disclose a caliper (3) guide assembly (see fig. 3), comprising: a guide pin (4) having a cavity (24) at a free end; a guide bore (see inner circumferential surfaces of 18 and 31); a cap (17) secured to an open end of the guide bore; a sensor arrangement including a first sensor component (19) at least partially located within the cavity (see stud 25), and a radially spaced second sensor component (34, 35, 36) within the guide bore (see 31) and configured to provide an output indicative of a relative axial displacement of the guide pin (Abstract; cols. 4-5, lines 54-5).
In Re claims 2-5, 12, and 13, see cup-shaped protective housing (spring plate 26) and first sensor component stud (25) in fig. 3.
In Re claim 6, the axial length of the first sensor component (19) is larger than the axial depth of the void, and is therefore understood to encompass the claimed depth.
In Re claim 10, see cap (17) guide bore wall (31) which is adjacent/surrounds the guide pin (4) and an inner cavity surface (24) thereof (see fig. 3).
In Re claim 11, the first and second sensor components are wholly defined within space comprising the guide pin cavity, and cap guide wall and end wall (see fig. 3).
In Re claim 14, as best understood, the sensor components are centrally located, in that they are located within the assembly (see fig. 3).

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asen et al. (DE 102012006105).
In Re claim 1, Asen et al. disclose a caliper (3) guide assembly (see adjacent 8), comprising: a guide pin (7, 82) having a cavity (adjacent behind 71) at a free end; a guide bore (see inner circumferential surfaces of 3 and 81); a cap (24) secured to an open end of the guide bore; a sensor arrangement including a first sensor component (12, 14, 22) at least partially located within the cavity, and a radially spaced second sensor component (see 10, 11) within the guide bore and configured to provide an output indicative of a relative axial displacement of the guide pin (Abstract).
In Re claims 2-6, 9, 12, and 13, see cup-shaped protective housing (12) and first sensor component stud (14) in fig. 2.  The axial length of the first sensor component (14) and second sensor component (11, 15) are substantially the depth of the void (see fig. 2).
In Re claims 7 and 8, see second sensor component shaft (11, 15) extending from the cap (24).
In Re claim 10, see cap (24) guide wall (see 24 and 29) which is adjacent/surrounds the guide pin (7, 82) and is located with the guide bore (see inner circumferential surfaces of 3 and 81) in fig. 3.
In Re claim 11, the first and second sensor components are wholly defined within space comprising the guide pin cavity, and cap guide wall and end wall (see figs. 2 and 3).
In Re claim 14, as best understood, the sensor components are centrally located, in that they are located within the assembly (see figs. 2 and 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weiler et al. (US 5,087,907) as applied to claim 1 above, and further in view of Manz et al. (DE 102015104892).
In Re claim 15, Weiler et al. disclose the claimed invention except failing to teach the type of sensor/switch components employed in the guide assembly.
Manz et al. teach providing a similar caliper (4) guide assembly (fig. 3) with a Hall Effect sensor (lines 22-31).  Hall Effect sensors do not wear, so they have a long lifespan, are highly reliable and a afford the ability to work in a wide temperature range.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the caliper guide sensor assembly of Weiler et al. to employ a Hall Effect sensor, as taught by Manz et al., as they do not wear, providing a virtually unlimited lifespan, are highly reliable and are well suited to work in the temperature range of braking components.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Asen et al. (DE 102012006105) as applied to claim 1 above, and further in view of Manz et al. (DE 102015104892).
In Re claim 15, Asen et al. disclose the claimed invention except failing to teach the type of sensor/switch components employed in the guide assembly.
Manz et al. teach providing a similar caliper (4) guide assembly (fig. 3) with a Hall Effect sensor (lines 22-31).  Hall Effect sensors do not wear, so they have a long lifespan, are highly reliable and a afford the ability to work in a wide temperature range.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the caliper guide sensor assembly of Asen et al. to employ a Hall Effect sensor, as taught by Manz et al., as they do not wear, providing a virtually unlimited lifespan, are highly reliable, and are well suited to work in the temperature range of braking components.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657